December 2, 2014 Filed Via EDGAR (CIK #0001124459) Securities and Exchange Commission treet NE Washington, DC 20549 RE: Franklin Global Trust (Registrant) File Nos. 333-46996 and 811-10157 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the forms of Prospectuses and Statements of Additional Information that would have been filed under Rule 497(c) do not differ from those contained in Post-Effective Amendment No. 36 to the Registration Statement on Form N-1A, which was filed electronically with the Securities and Exchange Commission on November 26, 2014. Sincerely yours, FRANKLIN GLOBAL TRUST /s/ Karen L. Skidmore Karen L. Skidmore Vice President and Secretary KLS/rs cc: Bruce G. Leto, Esq. Marguerite C. Bateman, Esq.
